Citation Nr: 1715438	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment provided at Colquitt Regional Medical Center on October 12, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992 and January 1996 through December 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

The VBMS and Virtual VA claims files contain documents that are either duplicative of the evidence in the paper claims file or not relevant to the issue on appeal, with the exception of the Veteran's DD 214s, the VA Form 21-22 for his representative, the most recent rating decision showing the current service-connected disabilities, and a February 2017 informal hearing presentation.  



FINDINGS OF FACT

1.  On October 12, 2012, the Veteran received treatment at Colquitt Regional Medical Center for lower back pain.

2.  The Veteran is in receipt of service connection for bilateral hearing loss and tinnitus, rated as noncompensable and 10 percent disabling, respectively.  

3.  The private medical care received on October 12, 2012 was not for a service-connected disability or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.

4.  The medical treatment provided to the Veteran on October 12, 2012, was in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

5.  A VA facility, or other Federal facility or provider that VA has an agreement with to furnish health care services for Veterans, was not feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for treatment provided at Colquitt Regional Medical Center on October 12, 2012, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.1000, 17.1002 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA normally has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claims in this case are governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the case for the purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement for the cost of medical treatment.  Given the favorable outcome below, the Board concludes that requirements for fair development of the appeal have been met.

The Veteran is seeking payment or reimbursement of the costs associated with private medical services he received at Colquitt Regional Medical Center on October 12, 2012.  The Veteran asserts that he experienced extreme pain in his back, and that he could not drive himself to a VA facility.  He explained that he lives in a rural area, and could not find someone to drive him.  He further explained that the closest VA facility to his home is the Valdosta Community Based Outpatient Clinic (CBOC), 50 miles away.  The Veteran recounted that he had called the Valdosta CBOC, and been instructed to go to the Lake City CBOC, 115 miles away.  

The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120.  The Veteran is not service-connected for a lower back disability.  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those Veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment; and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2016). 

Here, the Veteran is shown to be an active VA health-care participant.  In this regard, the Veteran was treated through the North Florida/South Georgia Health System in December 2011.  He has Medicare part A, which he explained in his February 2013 notice of disagreement does not apply in this case.  Moreover, the Colquitt Regional Medical Center's February 2012 bill indicates that the private hospital had submitted the bill to the Veteran's insurance, but that the insurance carrier had determined that the full bill of $537.20 is the Veteran's responsibility.  

"Emergency treatment" under the statute is defined as medical care or services furnished when (A) VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) only until such time as the Veteran can be transferred safely to a VA or other federal facility.  38 U.S.C.A. § 1725(f)(1).

The implementing regulation, 38 C.F.R. § 17.1002, provides that the "emergency treatment" standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 

Additionally, regulations provide that a VA facility may be considered as not feasibly available when the urgency of the Veteran's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available government facilities.  38 C.F.R. § 17.130. 

In order to obtain reimbursement for non-VA emergency services furnished to a Veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

The basic facts in this case are not in dispute.  According to the Veteran, he suffered from extreme back pain in October 2012.  Prior to seeking any treatment, he called the Valdosta CBOC, and was instructed the he would have to go to the Lake City CBOC.  The Veteran reported these details in his February 2013 notice of disagreement, and the VA North Florida/South Georgia Health System records document several days of phone calls from the Veteran from October 10, 2012 through October 15, 2012.  A staff physician instructed the Veteran to go to a local emergency room if he could not drive to the Valdosta or Lake City CBOCs.  In his February 2013 notice of disagreement, the Veteran indicated that he could not drive himself 50 miles in extreme pain to Valdosta or 115 miles to Lake City.  The Veteran then went to Colquitt Regional Medical Center on October 12, 2012.  Colquitt Regional Medical Center administered an injection for treatment, and discharged the Veteran with prescriptions for further treatment.  

The Gainesville VAMC has denied the Veteran's claims for payment or reimbursement under 38 U.S.C. 1725 on the basis that the Veteran's lower back pain was non-emergent.  

The Veteran attempted to seek care at the Valdosta CBOC, but was told that he could not get an appointment and that he would have to go to the Lake City CBOC 115 miles away.  Again, a VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §17.53.  The Board finds that the neither the Valdosta CBOC nor the Lake City CBOC was feasibly available, and an attempt to seek care there beforehand would not have been considered reasonable by a prudent layperson.  

The Veteran has further argued that he did not have the means to travel 115 miles to the Lake City CBOC, as he was in too much pain to drive that far, and there was no one else to drive him.  The Veteran is competent to testify as to his symptoms, including pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The record further reflects that the Veteran was instructed to go to an emergency room.  Given this, and resolving reasonable doubt in the Veteran's favor, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for his condition would have been hazardous to life or health.  

As the remaining requirements of 38 U.S.C.A. § 1725 have been met, payment of or reimbursement for unauthorized medical expenses incurred at Colquitt Regional Medical Center on October 12, 2012 must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a Colquitt Regional Medical Center on October 12, 2012, is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


